Citation Nr: 0720962	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from November 1968 to 
June 1971.  His military records show that he served one tour 
of duty in the Republic of Vietnam as a cartographer in the 
United States Army.  His military decorations include the 
Army Commendation Medal and the Bronze Star Medal with one 
Oak Leaf Cluster.  The appellant in the current appeal is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to service connection for the veteran's cause 
of death.  


FINDINGS OF FACT

1.  The veteran died in October 2002; his official death 
certificate and autopsy report show that died of sudden 
cardiac death due to an acute thrombosis of his left anterior 
descending coronary artery.

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  The objective medical evidence does not demonstrate onset 
of cardiovascular disease in active service or for many years 
thereafter.

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West Supp. 2005); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim for DIC benefits and service connection 
for the veteran's cause of death was received in October 
2003.  She was notified of the provisions of the VCAA as they 
pertained to these issues in correspondence dated in October 
2003, and February 2005.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service medical records, death certificate, autopsy 
report, and all available relevant VA treatment records 
identified by the appellant have been obtained and associated 
with the evidence.  The Board finds that the efforts 
undertaken by VA to obtain all available evidence identified 
by the appellant as pertinent to her claim are adequate and 
have been made in good faith.  The appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
appellate adjudication of the issues on appeal.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In 
correspondence dated in August 2006, the appellant was issued 
notice of the VCAA that is in compliance with the Court's 
holding in Dingess.  As stated above, full compliance with 
VCAA has been accomplished regarding the issue of service 
connection.  Because the appellant's claim is being denied in 
this appellate decision, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.  Therefore, as there has been full compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of this claim would not cause any prejudice 
to the appellant.

Factual background and analysis

The veteran official death certificate shows that he died in 
October 2002 at 51 years of age from arteriosclerotic heart 
disease.  An autopsy was performed, which revealed that he 
died of sudden cardiac death due to an acute thrombosis of 
his left anterior descending coronary artery.  He had no 
service-connected disabilities at the time of his death.

The veteran's service medical records show that on pre-
enlistment examination in September 1968, a small systolic 
heart murmur was detected.  The murmur was deemed to be 
functional was not considered to be a disabling condition.  
His vascular system was clinically normal, chest X-ray 
revealed a normal heart, and his blood pressure reading was 
124/88, which was normal.  He denied having any history of 
heart disease or symptoms in his medical history 
questionnaire.  His service medical records contain no 
indications of onset of chronic cardiovascular disease during 
his entire period of active duty.  Separation examination in 
June 1971 noted no abnormalities whatsoever with respect to 
his heart and vascular system.  His chest X-rays revealed 
normal cardiac findings and his blood pressure was normal at 
110/70.

Post-service medical records show no onset of hypertension or 
other cardiovascular disease to a compensably disabling 
degree within one year following his separation from active 
duty in June 1971.

VA and private treatment records dated from 1987 to 1996 show 
that the veteran received psychiatric counseling beginning in 
1984 for depression and anxiety.  These were initially 
believed to be indicative of post-traumatic stress disorder 
associated with his military service, but was later 
definitively diagnosed on VA examination in September 1987 as 
generalized anxiety disorder.  The veteran filed a claim for 
VA compensation for a chronic psychiatric disability, to 
include post-traumatic stress disorder and generalized 
anxiety disorder; his claim was denied in an unappealed 
October 1987 rating decision that thereafter became final.  
No claims for any VA benefits were pending or in appellate 
status at the time of the veteran's death in October 2002.

Post-service VA medical records show that chest X-rays of his 
heart conducted in September 1987 and March 1989 were 
negative for any abnormalities.  From 1992 to 1996, the 
veteran received treatment for elevated cholesterol.  
Exercise testing in 1992 revealed that he was positive for 
intero-apical myocardial ischemia.  A cardiac thallium 
treadmill stress test conducted in April 1993 revealed 
findings that, it was medically speculated, might represent 
single vessel coronary artery disease but not to a 
significant degree.  An April 1993 report referred to the 
findings as representative of a "nondiagnosis of (coronary 
heart disease)."  Systolic blood pressure readings obtained 
during the period from 1987 to 1996 never exceeded 140, and 
diastolic reading never exceeded 90.

The appellant contends that the veteran's fatal heart attack 
was brought about by stress associated with a chronic 
psychiatric disability, specifically post-traumatic stress 
disorder, that was the result of stressor experienced during 
active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Moreover, where a veteran served 90 days or more 
during a period of war, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Finally, service 
connection may be granted for disability which is proximately 
due to, or the result of, a service- connected disease or 
injury.  38 C.F.R. § 3.310(a) (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West Supp. 2005; 38 
C.F.R. § 3.312 (2006).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).

The veteran died in October 2002 of sudden cardiac death due 
to an acute thrombosis of his left anterior descending 
coronary artery.  In the present case, his service medical 
records are negative for any history, complaints, or abnormal 
findings indicative of the presence of cardiovascular disease 
in service.  Although a heart murmur was noted at the time of 
his entrance into active duty, it was not deemed to have been 
a disabling condition and, in fact, was not noted on 
separation examination over two years later.  The first 
objective indications of cardiovascular disease were not 
shown until 1992, over 20 years later, when he tested 
positive for an intero-apical myocardial ischemia.  The 
evidence of record establishes that the veteran's 
cardiovascular disease associated with his death were not 
proximate in time to his period of military service.  The 
appellant's primary assertion is that there a relationship 
between stress associated with the veteran's non-service-
connected psychiatric disorder and his heart disease that in 
some way contributed to his demise from sudden cardiac death 
due to an acute thrombosis of his left anterior descending 
coronary artery.  However, even if the fact that the veteran 
was not service-connected for a psychiatric disorder at the 
time of his death was overlooked, there is no objective 
medical evidence of record that even draws a causative 
relationship between his psychiatric disorder and his fatal 
heart attack.  Therefore, the Board concludes that the 
evidence does not support the appellant's claim, and service 
connection for the veteran's cause of death must be denied.

To the extent that the appellant asserts that there exists a 
nexus between the late veteran's cause of death and his 
period of military service based on her personal knowledge of 
medicine and the veteran's medical history, because there are 
no indications in the record that she has received formal 
medical training, she thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
Her statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


